 

Exhibit 10.1

 

VRINGO, INC.

 

EXCHANGE note AGREEMENT

 

MARCH 9, 2016

 

 

This Exchange Note Agreement (this “Agreement”) is made as of March 9, 2016
(the “Effective Date”) by and between Vringo, Inc., a Delaware corporation (the
“Company”), and __________________ (the “Note Holder”).

 

Recitals

 

Whereas, the Company and the Note Holder wishes to reduce the outstanding
principal amount from $_______ to $_______ of that certain senior secured
convertible notes (collectively, the “Notes”), originally issued by the Company
to the Note Holder on May 4, 2015, in a registered offering pursuant to a
prospectus supplement, dated as of May 4, 2015, in exchange for the issuance by
the Company of an aggregate of _______ shares of the Company’s shares of common
stock, par value $0.01 per share (the “Common Stock”).

 

Whereas, the Company wishes to issue to the Note Holder, pursuant to the
exemption from registration provided by Section 3(a)(9) (“Section 3(a)(9)”)
under the Securities Act of 1933, as amended (the “Securities Act”), an
aggregate of _______ shares of the Company’s Common Stock, in exchange for the
reduction of the outstanding principal amount of the Notes from $_______ to
$_______ (the “Exchange,” and the principal amount of Notes being exchanged the
“Exchanged Notes”) in accordance with the terms and conditions set forth herein.

 

Agreement

 

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and the Note Holder agree as follows:

 

1.      Exchange; Delivery. Note Holder hereby assigns, sells and transfers the
Exchanged Notes, and all claims arising out of or relating to the Exchanged
Notes, including, but not limited to, any accrued but unpaid interest, to the
Company in exchange for the issuance by the Company, effective as of the
Effective Date and in full satisfaction of the Company’s obligations to the Note
Holder with respect to the Exchanged Notes, of an aggregate of _______ shares
(the “Shares”) of the Company’s Common Stock, to the Note Holder. On or within
three business days after the Effective Date the Company shall deliver the
Shares to the Note Holder via DWAC to an account timely specified in writing by
the Note Holder (which Shares shall be free of any legends or restrictions on
resale of any kind), registered in the name of the Notes Holder.

 

2.      Representations and Warranties of the Company. The Company hereby
represents and warrants to the Note Holder that as of the Effective Date:

 

2.1       Organization. The Company is duly incorporated and validly existing in
good standing under the laws of the State of Delaware.

 

2.2       Due Authorization. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
This Agreement has been duly authorized and validly executed and delivered by
the Company and no other corporate action on the part of the Company, its board
of directors or its stockholders is necessary to authorize the execution and
delivery by the Company of this Agreement or the consummation of the
transactions contemplated by this Agreement, including, without limitation, the
issuance and delivery of the Shares. Furthermore, the Company’s board of
directors has authorized its officers to execute this Agreement and the
transactions contemplated hereunder. This Agreement, assuming due and valid
authorization, execution and delivery hereof and thereof by the Note Holder,
constitutes a legal, valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as rights to indemnity
and contribution may be limited by state or federal securities laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally, and except as enforceability may be subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 



 

 

  

2.3       Valid Issuance. The Shares are duly authorized and, when issued and
exchanged in accordance with the terms hereof, (i) will be duly authorized and,
when issued in accordance with the terms hereof, will be validly issued, fully
paid and non-assessable, free and clear of any liens, claims or encumbrances
(“Liens”) imposed by or through the Company or by operation of law of which the
Company has knowledge and (ii) will be issued and delivered in compliance with
all applicable federal and state securities laws.

 

2.4       Non-Contravention. The execution and delivery of this Agreement, the
issuance of the Shares and the consummation of the transactions contemplated
hereby and thereby will not, (a) conflict with or constitute a material
violation of or default (with the passage of time or otherwise) under or give
rise to any right of termination, material amendment, cancellation or
acceleration or loss of any material rights under: (i) any material contracts to
which the Company is a party; or (ii) the certificate of incorporation or the
bylaws of the Company or any similar organizational document of the Company; or
(b): (i) result in the creation or imposition (or the obligation to create or
impose) of any material lien, encumbrance, claim, security interest, pledge,
charge or restriction of any kind upon any of the properties or assets of the
Company; or (ii) result in an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in agreement or document to which
the Company is a party or is bound, other than with respect to the Notes; or (c)
to the Company’s knowledge, violate any order or decree applicable to the
Company, or by which it or any of its operations are bound, and no such
violation or default currently exists. No consent, approval, authorization or
other order of, or registration, qualification or filing with, any regulatory
body, administrative agency or other governmental body in the United States is
required for the execution and delivery of the Agreement and the valid issuance
of the Securities prior to the Effective Date except for any securities filings
required to be made under state securities laws or any filings required by The
NASDAQ Capital Market.

 

2.5       Exemption from Registration. The Exchange is exempt from the
registration requirements of the Securities Act pursuant to the provisions of
Section 3(a)(9) thereof. The Company has complied in all material respects with
such provisions and, without limiting the generality thereof, has not paid to
any person, directly or indirectly, any commission or other remuneration for
soliciting the Exchange. Neither the Company nor any of its affiliates, nor any
person acting on its or their behalf: (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the Exchange; or (ii) in the three months prior to Effective
Date, has, other than the transactions contemplated with respect to the Notes
and pursuant to this Agreement, directly or indirectly, made any offers or sales
of any security or solicited any offers to buy or exchange any security, under
any circumstances that would require registration of the Shares under the
Securities Act.

 

3.      Representations, Warranties and Covenants of the Note Holder. The Note
Holder hereby represents and warrants to the Company and agrees as follows:

 

3.1       Due Authorization. The Note Holder has all requisite corporate or
other entity power and authority to execute, deliver and perform its obligations
under this Agreement, and this Agreement has been duly authorized and validly
executed and delivered by the Note Holder and no other corporate or other action
on the part of the Note Holder is necessary to authorize the execution and
delivery by the Note Holder of this Agreement. This Agreement constitutes the
legal, valid and binding agreements of the Note Holder, enforceable against the
Note Holder in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ and contracting parties’ rights generally,
and except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

3.2       No Legal, Tax or Investment Advice. The Note Holder understands that
nothing in this Agreement or any other materials presented to the Note Holder by
or on behalf of the Company in connection with the Exchange constitutes legal,
tax or investment advice and represents and warrants to the Company that it has
consulted such legal, regulatory, accounting, tax and investment advisors as it,
in its sole discretion, has deemed necessary or appropriate in connection with
the Exchange or determining the merits thereof.

 



 

 

 

3.3       No Reliance. Neither the Note Holder nor any of its affiliates is now
or has ever been a financial advisor, or other fiduciary, with respect to the
Company.

 

3.4       Public Information. The Note Holder acknowledges that it is aware that
there may be material information concerning the Company that has not been
publicly disclosed and the Note Holder may be aware of, but that the Note Holder
nevertheless has decided to continue with the Exchange.

 

3.3       Affiliate Status; 20% Holder Status.

 

(a)      As of Effective Date, the Note Holder represents and warrants that the
Note Holder is not an affiliate of the Company, and has not been an affiliate of
the Company for the three months preceding the Effective Date.

 

(b)     The Note Holder further represents and warrants that, immediately after
the consummation of the transactions contemplated herein, the Note Holder will
not beneficially own more than 19.99% of the Company’s issued and outstanding
Common Stock, based on 14,252,382 shares of Common Stock outstanding as of the
date hereof.

 

3.4       Ownership. The Note Holder is the sole beneficial owner of the Notes,
free and clear of all Liens, and upon execution of this Agreement. There are no
actions, suits or proceedings against the Note Holder affecting the title of any
of the Notes or the right of the Note Holder to execute, deliver and perform
this Agreement.

 

3.5       No Brokerage Fees. The Note Holder has incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payments in connection with this Agreement.

 

4.      Amendment and Waiver. No provision of this Agreement may be amended or
modified except upon the written consent of the Company and the Note Holder, and
no provision hereof may be waived other than by a written instrument signed by
the party against whom enforcement of any such waiver is sought.

 

5.      Miscellaneous.

 

5.1       Headings; Construction. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement. The language used in this Agreement is and
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

5.2       Pronouns. All pronouns contained herein, and any variations thereof,
shall be deemed to refer to the masculine, feminine or neutral, singular or
plural, as to the identity of the parties hereto may require.

 

5.3       Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

5.4       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law. The parties agree that any action
brought by either party under or in relation to this Agreement, including
without limitation to interpret or enforce any provision of this Agreement,
shall be brought in, and each party agrees to and does hereby submit to the
jurisdiction and venue of, any state or federal court located in New York.

 

5.5       Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof, and no party shall be liable or bound to any other in any manner
by any oral or written representations, warranties, covenants and agreements
except as specifically set forth herein. Each party expressly represents and
warrants that it is not relying on any oral or written representations,
warranties, covenants or agreements outside of this Agreement.

 



 

 

 

5.6       Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one (1) instrument, and shall become
effective when one (1) or more counterparts have been signed by each party
hereto and delivered to the other parties.

 

5.7       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.

 

5.8       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assignees, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

 

5.9       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

In Witness Whereof, the parties hereto have executed this Exchange Note
Agreement as of the date set forth in the first paragraph hereof.

 

NOTE HOLDER:  

 

By:           Name:           Title:    

 

 

VRINGO, INC.:

 

By:           Name:           Title:    

 



 

 

